225 S.W.3d 159 (2005)
Marta MARTINEZ, Appellant,
v.
Allen Sandy WARD, et al., Appellees.
No. 08-05-00228-CV.
Court of Appeals of Texas, El Paso.
October 13, 2005.
Rehearing Overruled November 2, 2005.
Marta Martinez, El Paso, TX, pro se.
Miguel Cervantes, El Paso, TX, for Appellees.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
Appellant is attempting to appeal from an apparent order of the trial court granting a motion for summary judgment in favor of Appellee. The docket sheet indicates that a hearing on the motion for summary judgment was held by the trial court on June 22, 2005.
Pending before the Court on its own initiative is the dismissal of this appeal for want of jurisdiction. See TEX.R.APP.P. 42.3. This Court possesses the authority to dismiss an appeal for want of jurisdiction after giving proper notice to all parties. Id.
On June 30, 2005, Appellant filed a notice of appeal and affidavit of inability to pay costs. On August 22, 2005, this Court received an affidavit from the District Clerks Office stating that no final judgment or appealable order had been filed.
On the same day we received the affidavit, this Courts clerk sent a letter to the parties indicating the Courts intent to dismiss the case for want of jurisdiction absent a response from any party within ten days to show grounds for continuing the appeal. No response has been received as of this date. Accordingly, pursuant to TEX. R.APP.P. 42.3(a) and (c), we dismiss the appeal for want of jurisdiction.